Case 19-13079-mdc             Doc 55      Filed 04/24/20 Entered 04/24/20 15:58:27                     Desc Main
                                          Document Page 1 of 1
                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
THOMAS D. SANITATE                                                      BK. No. 19-13079 MDC
                                   Debtor
                                                                 :      Chapter No. 13
LOANDEPOT.COM, LLC                                               :
                                   Movant                        :
                 v.
THOMAS D. SANITATE
                                   Respondent                           11 U.S.C. §362

                        ORDER MODIFYING SECTION 362 AUTOMATIC STAY

         AND NOW, this 24th day of                    April        , 2020, after Notice of Default and the filing of a
Certification of Default under the parties' prior Stipulation, it is

         ORDERED AND DECREED: that Movant shall be permitted to reasonably communicate with
Debtor(s) and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law; and it is
further;

         ORDERED that Relief from the Automatic stay of all proceedings, as provided under 11 U.S.C. §362
is granted with respect to, 32 GREEN LANE, ASTON, PA 19014-2003 (hereinafter the Premises) (as more
fully set forth in the legal description attached to the Mortgage of record granted against the Premises), as to
allow Movant, its successors or assignees, to proceed with its rights under the terms of said Mortgage; and it is
further;

        ORDERED that Rule 4001(a)(3) is not applicable and LOANDEPOT.COM, LLC may immediately
enforce and implement this Order granting Relief from the Automatic Stay ; and it is further;

        ORDERED that FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1 is no longer
applicable to Movant, its successors or assignees.


                                                 By the Court:


                                                 ___________________________________
                                                 MAGDELINE D. COLEMAN
                                                 CHIEF U.S. BANKRUPTCY JUDGE

 WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                   THOMAS D. SANITATE
 P.O. BOX 1229                                          32 GREEN LANE
 PHILADELPHIA, PA 19105                                 ASTON, PA 19014-2003

 BRAD J. SADEK, ESQUIRE
 1315 WALNUT STREET, SUITE 502
 PHILADELPHIA, PA 19107

 UNITED STATES TRUSTEE
 200 CHESTNUT STREET, SUITE 502
 PHILADELPHIA, PA 19106
